Citation Nr: 0922073	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  06-14 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for service-connected residuals of a left knee injury. 

2.  Entitlement to an initial compensable rating for service-
connected bilateral hearing loss. 

3.  Entitlement to an initial compensable rating for a 
service-connected left knee scar.  

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to November 
1988.  

This matter is before the Board of Veterans' Appeals (Board) 
following a February 2008 Board remand.  It was originally on 
appeal from a November 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

The Veteran testified before the undersigned Veterans Law 
Judge at a June 2007 hearing at the RO.  A transcript is of 
record and has been reviewed.  


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
Veteran's service-connected left knee disability is 
characterized by occasional rubbing at the patellofemoral 
region on extension, range of motion from zero to 115 
degrees, with minimal weakness and no fatigability. 

2.  The Veteran demonstrated Level I hearing acuity in his 
right ear and Level I hearing acuity in his left ear during 
his VA audiologic examination.

3.  The Veteran's service-connected hearing loss does not 
demonstrate a level of impairment that warrants a compensable 
rating under VA regulations and has not been shown to result 
in marked interference with normal employability.    

4.  The Veteran's service-connected left knee scar is not 
deep, does not cause limited motion and is not characterized 
by soft tissue damage, pain on motion, limitation of function 
or instability; the scar has 1.5-inch margins.    

5.  The competent medical and lay evidence does not link the 
Veteran's claimed tinnitus to his active duty service.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
Veteran's service-connected residuals of a left knee injury 
have not been met or approximated.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5256-5263 (2008).  

2.  The criteria for a compensable rating for service-
connected bilateral hearing loss have not been met or 
approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2008).  

3.  The criteria for a compensable rating for the Veteran's 
service-connected left knee scar have not been met or 
approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Code 7801-7805 (2008). 

4.  Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Board Remand

In February 2008, the Board remanded this case for (1) 
Veterans Claims Assistance Act of 2000 (VCAA) notice for 
increased ratings claims, (2) records from the Phoenix VA 
medical center (VAMC) from July 2005 to the present, (3) 
Social Security Administration (SSA) records, (4) a VA 
orthopedic examination and (5) a VA audiologic examination.    

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  When remand 
orders are not complied with, the Board must insure 
compliance.  However, only substantial compliance, not strict 
compliance, is necessary.  D'Aries v. Peake, 22 Vet. App. 97 
(2008).  Here, the Board finds that VA obtained the requested 
SSA and VAMC records.  The Veteran was provided with notice 
relevant to increased ratings claims in May and June 2008 and 
was provided with VA orthopedic examination in August 2008.  
As discussed below, the Veteran failed to report for his 
scheduled audiologic examination.  The Board finds that VA is 
in substantial compliance with the Board's February 2008 
remand.  

Veterans Claims Assistance Act of 2000

The VCAA imposes obligations on VA with respect to its duty 
to notify and assist a claimant in developing a claim.  38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159 (2008). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the Veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that these 
notice requirements apply to all five elements of a service 
connection claim, which include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   

For an increased-compensation claim, VCAA requires, at a 
minimum, that VA notify the claimant that the evidence 
demonstrates a worsening or increase in severity of the 
disability and the effect that worsening has on the Veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  The notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id.  

As to the increased rating claims for residuals of a left 
knee injury, bilateral hearing loss and a left knee scar, the 
Board finds that the requirements of the VCAA have been met 
and that VA has no further duty prior to Board adjudication.  
Pursuant to the Board's February 2008 remand, the Appeals 
Management Center (AMC) provided notice to the Veteran in May 
2008.  In that correspondence, the RO advised the Veteran of 
what the evidence must show to establish entitlement to 
increased rating compensation benefits.  The RO advised the 
Veteran of VA's duties under the VCAA and the delegation of 
responsibility between VA and the Veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the Veteran and which portion VA 
would attempt to obtain on behalf of the Veteran.  

In the May 2008 correspondence, the RO informed the Veteran 
that when service connection is granted, a disability rating 
and effective date of the award is assigned.  The RO 
explained how the disability rating and effective date are 
determined.  The RO informed the Veteran that in regards to 
assigning a disability rating, VA considered the nature and 
symptoms of the condition, severity and duration of the 
symptoms, and impact of the condition and symptoms on 
employment and daily life.  The RO also provided examples of 
evidence that the Veteran should submit that might affect how 
VA determined a disability rating.  The RO included the VA 
ratings schedular criteria applicable to the Veteran's 
service-connected bilateral hearing loss.  In a June 2008 
correspondence, the RO included the VA ratings schedular 
criteria applicable to the Veteran's service-connected left 
knee scar. These letters satisfied the notice requirements 
for increased ratings claims identified by the Court in 
Vazquez-Flores v. Peake 22 Vet. App. 37 (2008).  

Although the May and June 2008 letters was not sent until 
after the initial adjudication of the claim, the RO 
subsequently readjudicated the claim and issued a 
supplemental statement of the case in February 2009.  The 
issuance of such notice followed by a readjudication of the 
claim remedied any timing defect with respect to issuance of 
compliant notice.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376-77 (2006).  

With regard to the service connection for tinnitus claim, the 
RO originally provided VCAA notice to the Veteran shortly 
after he filed his April 2005 claim.  In that letter, the RO 
advised the Veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The RO advised the Veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the Veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
Veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Although no longer required by the 
regulations, the RO also requested that the Veteran send any 
evidence in his possession that pertained to the claim.  See 
73 Fed. Reg. 23353-23356 (April 30, 2008) (to be codified at 
38 C.F.R. pt. 3) (amending 38 C.F.R. § 3.159(b)(1)).  

In a correspondence dated in March 2006, the RO informed the 
Veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
explained how the disability rating and effective date are 
determined.  The Board finds that in issuing this letter, the 
RO has satisfied the requirements of Dingess/Hartman.  
Although this notice was not sent until after the initial 
adjudication of the claim, the RO subsequently readjudicated 
the claim and issued a supplemental statement of the case in 
February 2007.  The issuance of such notice followed by a 
readjudication of the claim remedied any timing defect with 
respect to issuance of compliant notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).  

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The Board finds that the RO has satisfied VA's duty to 
assist.  The RO has obtained the Veteran's service treatment 
records, VAMC treatment records and SSA records.  The Veteran 
received a VA joints examination in December 2005, a VA scars 
examination in June 2006, a VA audio examination in June 2006 
and a VA orthopedic examination in August 2008.  The Veteran 
failed to report for a VA audiologic examination scheduled in 
August 2008.  Neither the Veteran nor his representative have 
indicated why the Veteran failed to report.  Accordingly, the 
Board will evaluate the hearing loss and tinnitus claims 
based on the evidence of record.  See 38 C.F.R. § 3.655(b).  

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court held that, relevant to VA 
audiologic examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  The June 2006 VA examiner did not describe 
any functional effects caused by a hearing disability because 
the examiner found that the Veteran's hearing was within 
normal limits for VA rating purposes.  While the examination 
is defective under Martinak, the Board finds that no 
prejudice results to the Veteran.  The Board notes that the 
Court's rationale in requiring an examiner to consider the 
functional effects of a Veteran's hearing loss disability 
involves the potential application of 38 C.F.R. § 3.332(b) in 
considering whether referral for an extra-schedular rating is 
warranted.  Since there is no evidence of a current 
compensable disability, consideration of the referral for an 
extra-schedular rating is not warranted under 38 C.F.R. 
§ 3.321(b).  

Lastly, the Veteran has not made the RO or the Board aware of 
any other evidence relevant to his appeal, and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claim. 
Accordingly, the Board will proceed with appellate review.  

I.  Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When the initial 
evaluation is at issue, the Board must assess the entire 
period since the original claim was filed.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7.  When the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings, the Board must assign staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007) (finding that there was no basis for drawing a 
distinction between initial ratings and increased-rating 
claims for the purpose of applying staged ratings).  All 
benefit of the doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3 (2008).

Residuals of a Left Knee Injury

The Veteran was originally awarded service connection and a 
noncompensable rating for residuals of a left knee injury in 
November 2005.  The Veteran filed a timely notice of 
disagreement, and the RO issued a statement of the case in 
March 2006.  In that decision, the RO increased the initial 
rating to 10 percent, effective from the date of the claim.  
The issue before the Board is whether the Veteran is entitled 
to a rating in excess of 10 percent for residuals of a left 
knee injury.  The Board will consider the entire period since 
the original claim was filed in making its determination.  
Fenderson v. West, 12 Vet. App. 119 (1999).    

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or misaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
Court has emphasized that when assigning a disability rating, 
it is necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on motion.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995). 
 
Normal range of motion of the knee is zero degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  
Under Diagnostic Code 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; 
a 10 percent rating will be assigned for limitation of 
flexion of the leg to 45 degrees; a 20 percent rating will be 
assigned for limitation of flexion of the leg to 30 degrees; 
and a 30 percent rating will be assigned for limitation of 
flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Under Diagnostic Code 5261, a 
noncompensable rating will be assigned for limitation of 
extension of the leg to 5 degrees; a 10 percent rating will 
be assigned for limitation of extension of the leg to 10 
degrees; a 20 percent rating will be assigned for limitation 
of extension of the leg to 15 degrees; a 30 percent rating 
will be assigned for limitation of extension of the leg to 20 
degrees; a 40 percent rating will be assigned for limitation 
of extension of the leg to 30 degrees; and a 50 percent 
rating will be assigned for limitation of extension of the 
leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 
 
Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, the rating 
code for other impairment of the knee, recurrent subluxation 
or lateral instability is rated as 10 percent disabling if 
slight, 20 percent disabling if moderate, and 30 percent 
disabling if severe.  The words 'slight,' 'moderate' and 
'severe' are not defined in the VA Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are equitable and 
just.  38 C.F.R. § 4.6.  It should also be noted that use of 
terminology such as 'moderate' or 'severe' by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6. 
 
Under Diagnostic Code 5256, where there is ankylosis of the 
knee in a favorable angle in full extension, or in slight 
flexion between zero and 10 degrees, a 30 percent evaluation 
is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5256. 
Diagnostic Code 5258 assesses the dislocation of the 
semilunar cartilage of the knee with frequent episodes of 
'locking,' pain, and effusion into the joint with a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Under Diagnostic Code 5259, symptoms due to the removal of 
semilunar cartilage of either knee warrant a 10 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  Diagnostic 
Code 5262 assesses malunion of the tibia and fibula with 
moderate knee or ankle disability with a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 2562. 
 
At the time of the December 2005 VA examination, the Veteran 
complained of his left knee giving way twice weekly and 
locking daily.  He complained of difficulty climbing stairs 
and could not run.  The VA examiner noted 0 degrees extension 
to 118 degrees flexion, with pain first at 12 degrees.  There 
was positive crepitus, positive patellar grind, negative 
Lachman and no lateral instability.  The VA examiner noted an 
additional five degree limitation of motion because of pain, 
weakness, fatigability and incoordination during flare-ups 
and repetitive motion.  

VAMC records show the Veteran has complained of knee pain on 
many occasions.  These records also show that he has been 
issued a cane.  During his June 2007 hearing, the Veteran 
testified that he uses a cane all the time.  

During the August 2008 VA orthopedic examination, the Veteran 
stated that he last worked in 2006 driving 18 wheelers and 
that he stopped working due to both knees.  The Veteran 
reported occasional swelling of the left knee and popping 
noises.  He stated that the knee gives way twice a month but 
does not cause him to fall.  He wears a brace and takes over-
the-counter medication for his knee.  The VA examiner found 
evidence of internal torsion during the McMurray test; the 
Veteran complained of pain medially.  External torsion was 
negative.  There was no effusion and no crepitation, but on 
palpation with active motion, there was occasional rubbing at 
the paellofemoral region on extension.  There was no 
fatigability.  Range of motion was zero degrees extension to 
115 degrees flexion, with pain on terminal flexion.  The 
examiner stated that functional impairment was moderate, with 
minimal weakness, no fatigability and a slight limp on the 
left.  Notably, the VA examiner stated that the functional 
loss due to pain or weakness does not appear to cause 
additional impairment beyond that reflected by the range of 
motion measurements.  

Pursuant to the foregoing evidence, the Veteran does not meet 
the rating criteria for a 20 percent disability rating.  As 
stated above, a 20 percent rating will be assigned for 
limitation of flexion of the leg to 30 degrees.  The 
Veteran's flexion of the left knee limits his range of motion 
to 115 degrees. Accordingly, entitlement to an increased 
rating under Diagnostic Code 5260 is not warranted. 
 
Moreover, an increased rating is not warranted under 
Diagnostic Code 5257, as the medical evidence does not 
demonstrate a moderate level of recurrent subluxation or 
lateral instability.  The December 2005 VA examiner observed 
that the Veteran did not have lateral instability.  The 
August 2008 examiner stated that the Veteran wore a brace but 
did not use ambulatory aids, even though the Veteran has 
stated that he uses a cane.  An increased evaluation to 20 
percent would entail moderate symptomatology.  The Board is 
of the opinion that the left knee disability is not 
considered moderate under Diagnostic Code 5257 because the 
evidence indicates that the Veteran's collateral ligaments 
are stable, he has as a slight limping gait, and he is only 
prevented from strenuous physical activity, such as 
basketball and jogging.  Although the Veteran reports some 
instability and giving way, those manifestations of a left 
knee disability do not appear to be of sufficient frequency 
to constitute a moderate disability picture under Diagnostic 
Code 5257.    

The objective medical evidence of record also does not show 
that the Veteran has functional loss warranting a rating 
higher than 10 percent.  The medical evidence reveals that 
the Veteran has some limitation of function of the left knee.  
The December 2005 VA examiner stated that there was an 
additional 5 degree limitation of motion because of pain and 
the major functional impact was pain.  The August 2008 VA 
examiner stated that the functional loss due to pain or 
weakness does not appear to cause additional impairment 
beyond that reflected by the range of motion measurements.  
The Board concludes that the assignment of a 10 percent 
disability rating adequately compensates the Veteran for any 
loss of function due to pain, weakness, fatigability, 
incoordination, or pain on movement of a joint.  The Veteran 
has a slight limited range of motion for flexion of the left 
knee due to pain, weakness, stiffness and instability, which 
indicates that there is a minimal level of disability of his 
left knee 
 
The Board has considered the applicability of other 
diagnostic codes. Diagnostic codes 5256, 5258, 5261, and 5262 
are the only other codes for the knee and leg that provide a 
higher rating than 10 percent.  However, the Veteran does not 
have ankylosis of the knee, dislocated semilunar cartilage 
with frequent episodes of locking, pain and effusion into the 
joint, limitation of extension or impairment of the tibia and 
fibula.  Accordingly, diagnostic codes 5256, 5258, 5261, and 
5262 for knee and leg conditions are not applicable in this 
case.

The Board also finds that the severity of the Veteran's 
residuals of a left knee injury appeared to remain unchanged 
throughout the appeal period.  Accordingly, a staged rating 
is not in order and a 10 percent rating is appropriate for 
the entire period of the Veteran's appeal.  Fenderson v. 
West, 12 Vet. App. 119 (1999), see also Hart v. Mansfield, 21 
Vet. App. 505, 509-510 (2007).

The percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illness proportionate 
to the severity of the several grades of disability.  Id.  In 
cases where either a claimant or the evidence of record 
suggests that a schedular rating may be inadequate, the Board 
must specifically adjudicate the issue of whether referral 
for an extraschedular rating as outlined in 38 C.F.R. § 
3.321(b)(1) is warranted.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  

Here, the Board finds that the ratings criteria reasonably 
describe the Veteran's disability level and symptomatology.  
The Board notes that the Veteran has stated that problems 
with both knees caused him to stop working as a truck driver.  
However, the Board is only evaluating the Veteran's left 
knee, and it has not been shown that this disability causes 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent period of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  See Id., see also Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); and Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation.  Id.   

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the Veteran's favor in cases where there 
is an approximate balance of positive and negative evidence 
in regard to a material issue.  The preponderance of the 
evidence, however, is against the Veteran's claim and that 
doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Hearing Loss

The Veteran was originally awarded service connection and a 
noncompensable rating for bilateral hearing loss in November 
2005.  The Veteran appealed that decision, and the issue 
before the Board is whether the Veteran is entitled to a 
compensable rating for his bilateral hearing loss.  The Board 
will consider the entire period since the original claim was 
filed in making its determination.  Fenderson v. West, 12 
Vet. App. 119 (1999).    

Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent and are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the Rating Schedule 
establishes eleven auditory acuity levels, ranging from 
numeric level I for essentially normal acuity to numeric 
level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86.  
Under 38 C.F.R. § 4.86, for exceptional patterns of hearing 
impairment, when pure tone threshold at 1,000, 2,000, 3,000 
and 4,000 Hertz is 55 decibels or more, or when the pure tone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Id. 

The Court has noted that disability ratings for hearing 
impairment are derived by the mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  An examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  38 C.F.R. § 4.85(a).  

The only medical evidence of record pertaining to hearing 
loss is the report of a VA audiologic examination, conducted 
in June 2006.  That examination revealed the following 
audiogram results, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
25
25
LEFT
25
25
30
25
25

The averages for 1,000, 2,000, 3,000 and 4,000 Hertz were 26 
decibels in the right ear and 26 decibels in the left ear.  
Speech recognition (Maryland CNC) was 96 percent in the right 
ear and 100 percent in the left ear.  

The VA audiometric findings of June 2006 reflect level I in 
the right ear and level I in the left ear under Table VI.  
See 38 C.F.R. § 4.85, Table VI.  These numeric designations 
in combination correspond to a noncompensable rating.  See 38 
C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  The results 
from this examination do not demonstrate that the Veteran 
meets the criteria for a 10 percent rating under Diagnostic 
Code 6100.    

The Board also finds that the severity of the Veteran's 
bilateral hearing loss appeared to remain unchanged 
throughout the appeal period.  Accordingly, a staged rating 
is not in order and a noncompensable rating is appropriate 
for the entire period of the Veteran's appeal.  Fenderson v. 
West, 12 Vet. App. 119 (1999), see also Hart v. Mansfield, 21 
Vet. App. 505, 509-510 (2007).

The percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illness proportionate 
to the severity of the several grades of disability.  Id.  In 
cases where either a claimant or the evidence of record 
suggests that a schedular rating may be inadequate, the Board 
must specifically adjudicate the issue of whether referral 
for an extraschedular rating as outlined in 38 C.F.R. § 
3.321(b)(1) is warranted.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  

Here, the Board finds that the ratings criteria reasonably 
describe the Veteran's disability level and symptomatology.  
Moreover, the Veteran has not asserted that his service-
connected bilateral hearing loss causes marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent period 
of hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  See Id., see 
also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); and 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Hence, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extraschedular evaluation.  Id.   

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the Veteran's favor in cases where there 
is an approximate balance of positive and negative evidence 
in regard to a material issue.  The preponderance of the 
evidence, however, is against the Veteran's claim and that 
doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Left Knee Scar

The Veteran was originally awarded service connection and a 
noncompensable rating for a left knee scar in November 2005.  
The Veteran appealed that decision, and the issue before the 
Board is whether the Veteran is entitled to a compensable 
rating for his left knee scar.  The Board will consider the 
entire period since the original claim was filed in making 
its determination.  Fenderson v. West, 12 Vet. App. 119 
(1999).    

Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion.  Scars that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 sq. cm.) are 
rated 10 percent disabling.  Scars in an area or areas 
exceeding 12 square inches (77 sq. cm.) are rated 20 percent 
disabling.  Scars in an area or areas exceeding 72 square 
inches (465 sq. cm.) are rated 30 percent disabling.  Scars 
in an area or areas exceeding 144 square inches (929 sq.cm.) 
are rated 40 percent disabling.  Note (1) to Diagnostic Code 
7802 provides that scars in widely separated areas, as on two 
or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  Note (2) provides that 
a deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion.  Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
sq. cm.) or greater, are rated 10 percent disabling.  Note 
(1) to Diagnostic Code 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  
38 C.F.R. § 4.118.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars.  Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118. 

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  Note (1) 
to Diagnostic Code 7804 provides that a superficial scar is 
one not associated with underlying soft tissue damage.  Note 
(2) provides that a 10-percent rating will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable rating.  38 C.F.R. § 
4.118.  Diagnostic Code 7804 also directs the rater to see 38 
C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118. 
 
Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part.  38 C.F.R. 
§ 4.118. 

The Veteran received a VA joints examination in June 2006.  
During the examination, the Veteran stated that he 
experiences tenderness of a surgical scar of the left knee 
since he had cartilage surgery in the military.  The VA 
examiner observed that the V-shaped scar is above the left 
knee, with 1 1/2 inch margins.  The scar was flat, pale, had 
normal texture and was hypesthetic superficially but tender 
with deepened palpation.  The scar was not adherent, there 
was no loss of underlying tissue, nor was there inflammation, 
edema, or keloid formation.  The examiner noted mild 
disfigurement but no ulceration or breakdown of the skin.  

In a report of the August 2008 VA orthopedic examination, the 
examiner noted a well-healed transverse suprapatellar scar of 
approximately 1.5 inches, which was tender to palpation 
medially and laterally.  The midpatellar tendon was also 
tender to palpation.  

The Board finds that the evidence does not support a 
compensable rating for the Veteran's left knee scar.  
Regarding Diagnostic Code 7801, the competent medical 
evidence does not show that the left knee scar is deep (i.e. 
associated with underlying soft tissue damage).  The June 
2006 VA examiner stated that there was no loss of the 
underlying tissue.  There is also no evidence that the scar 
causes limited motion or is 6 inches in area.  Thus, a 
compensable rating under Diagnostic Code 7801 is not for 
application.  See 38 C.F.R. § 4.118, Diagnostic Code 7801.    

As for Diagnostic Code 7802, a compensable rating is not 
warranted because the left knee scar, with 1.5 inch margins, 
has nowhere near an area of 144 square inches, which is the 
size a scar must be to warrant a compensable rating under 
Diagnostic Code 7802.  38 C.F.R. § 4.118, Diagnostic Code 
7802.  

Regarding Diagnostic Code 7803, the evidence does not show 
that the left knee scar is unstable.  Although the VA 
examiners did not specifically note whether the left knee 
scar was stable, the reported findings are not consistent 
with an unstable scar.  Moreover, the Veteran has not alleged 
that his scar is characterized by frequent loss of skin 
covering the scar.  

Further, the evidence does not support a finding that the 
left knee scar was painful on examination or resulted in 
limitation of function.  The June 2006 VA examiner noted 
tenderness on deep palpation and the August 2008 VA examiner 
noted tenderness on palpation.  Neither examiner noted scar 
pain or limitation of left knee function due to the scar.  
38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805.  

The Board also finds that the severity of the Veteran's left 
knee scar appeared to remain unchanged throughout the appeal 
period.  Accordingly, a staged rating is not in order and a 
noncompensable rating is appropriate for the entire period of 
the Veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999), see also Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).

The percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illness proportionate 
to the severity of the several grades of disability.  Id.  In 
cases where either a claimant or the evidence of record 
suggests that a schedular rating may be inadequate, the Board 
must specifically adjudicate the issue of whether referral 
for an extraschedular rating as outlined in 38 C.F.R. § 
3.321(b)(1) is warranted.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  

Here, the Board finds that the ratings criteria reasonably 
describe the Veteran's disability level and symptomatology.  
Moreover, the Veteran has not asserted that his service-
connected left knee scar causes marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent period of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  See Id., see 
also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); and 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Hence, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extraschedular evaluation.  Id.   

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the Veteran's favor in cases where there 
is an approximate balance of positive and negative evidence 
in regard to a material issue.  The preponderance of the 
evidence, however, is against the Veteran's claim and that 
doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


II.  Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated during active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  The burden typically cannot be 
met by lay testimony because laypersons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b).  

Tinnitus

The RO denied service connection for tinnitus in a November 
2005 rating decision; the Veteran appeals that decision.  
Upon reviewing the evidence of record, the Board concludes 
that the Veteran is not entitled to service connection for 
tinnitus.  

The Veteran's service treatment records and VAMC records are 
silent as to complaints of or treatment for ringing in the 
ears.  During his June 2007 travel Board hearing, the Veteran 
stated that he fired guns aboard tanks while in service.  He 
stated that he wore a helmet at that time, but he could not 
wear earplugs because he had to hear the tank commander's 
instructions.  He stated that he did not notice ringing in 
his ears until after the military.  

The June 2006 VA audiologic examiner stated that the Veteran 
complained of bilateral, intermittent, severe tinnitus for 14 
years.  The Veteran reported an 11 year history of noise 
exposure in the Army.  His post-service occupation was as a 
truck driver.  The examiner opined that since the Veteran 
reported tinnitus for 14 years and he was discharged from the 
military 18 years ago, it is not likely that the tinnitus was 
incurred in service.    

Although the above medical evidence does not support the 
Veteran's claim, the Veteran is competent to provide his own 
lay statements linking his tinnitus to his active duty 
service because tinnitus (i.e. ringing in the ears) is 
capable of lay observation.  See Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002).  When a Veteran is competent to 
provide lay statements that a disability began in service, 
the question turns to whether such lay statements are 
credible.  The Board retains discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  Jandreau v. Nicholson, 492 F.3d 
1372, 1376 (2007) (citing Buchanan v. Nicholson, 451 F.3d 
1331, 1336-37 (Fed. Cir. 2006)).  

Here, even if the Veteran's lay statements are credible, his 
statements place the onset of tinnitus at least four years 
after separation.  For direct service connection or service 
connection based on continuity of symptomatology, tinnitus 
must have been noted during service.  Here, again, service 
treatment records are silent as to complaints of tinnitus.  

The case file does not contain competent medical evidence 
linking the Veteran's claimed tinnitus to service.  The 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt doctrine is not applicable, and the 
Board must deny the claim.  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1990).  


ORDER

Entitlement to an increased initial rating for service-
connected residuals of a left knee injury, currently 
evaluated as 10 percent disabling, is denied.  

Entitlement to an initial compensable rating for service-
connected bilateral hearing loss is denied.  

Entitlement to an initial compensable rating for a service-
connected left knee scar is denied.  

Entitlement to service connection for tinnitus is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


